Citation Nr: 0008668	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for anxiety.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches.

4. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from 
November 18, 1987 through November 5, 1995.

5. Entitlement to a rating in excess of 50 percent for PTSD 
for the period from November 6, 1995 through January 3, 
2000.

6. Entitlement to a rating in excess of 70 percent for PTSD, 
effective January 4, 2000.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated February 1985, the RO denied the veteran's 
claims for service connection for ringing in the ears, 
headaches, anxiety and residuals of exposure to Agent Orange.  
The veteran submitted a notice of disagreement and the RO 
issued a statement of the case concerning these issues in 
April 1985.  Although the veteran's substantive appeal was 
received later that month, the RO never forwarded the case to 
the Board.  Accordingly, these matters are now before the 
Board.  It is noted that the issue of service connection for 
headaches encompasses the claim that headaches were either 
due directly to service or as the result of exposure to Agent 
Orange.

By rating action dated February 1996, the RO granted service 
connection for PTSD, and assigned a 50 percent evaluation, 
effective November 20, 1995.  The veteran disagreed with the 
effective date of the award.  Subsequently, in a rating 
decision in February 1997, the RO assigned November 18, 1987 
as the effective date of the award of service connection for 
PTSD, and a 30 percent rating was assigned, effective that 
date through November 5, 1995.  Based on the findings of a 
Department of Veterans Affairs (VA) psychiatric examination, 
the RO, by rating action in January 2000, increased the 
evaluation assigned for PTSD to 70 percent, effective January 
4, 2000.  

In AB v Brown, 6 Vet. App. 35 (1993), the United States Court 
of Veterans Appeals for Veterans Claims (the Court) held 
that, where there is no clearly expressed intent to limit the 
appeal to entitlement to a specific disability rating for the 
service connected condition, the RO and the Board are 
required to consider entitlement to all available ratings for 
that condition.  The Board finds, therefore, that the issue 
of increased ratings for PTSD for each period remains on 
appeal.


FINDINGS OF FACT

1. The veteran submitted a claim for service connection for 
anxiety in January 1985.

2. The RO denied service connection for anxiety in a February 
1985 rating decision, and the veteran was notified of this 
determination.

3. A notice of disagreement was received in March 1985.

4. The RO issued a statement of the case in April 1985, and 
the veteran's substantive appeal was received later that 
month.  

5. Private medical records reflect a diagnosis of anxiety 
state in 1976.

6. The veteran was ultimately granted service connection for 
PTSD, effective November 18, 1987.

7. His current psychiatric disability, characterized as PTSD, 
cannot be disassociated from the findings of anxiety 
state.

8. The service medical records show that the veteran was seen 
on one occasion for complaints of ringing in the ears.  

9. A VA physician opined in 1988 that the veteran's tinnitus 
might be related to service. 

10. The service medical records are negative for complaints 
or findings of headaches.  

11. There is no current clinical evidence that the veteran 
has headaches that are related to service.  

12. With respect to the claim for an increased rating for 
PTSD, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

13. Prior to November 6, 1995, the veteran's PTSD was 
manifested by anxiousness, irritability, and flashbacks.  

14. PTSD was not productive of more than definite 
impairment.

15. Prior to January 4, 2000, PTSD was manifested by poor 
impulse control, nightmares and flashbacks.  It was not 
productive of more than considerable impairment.

16. An examination in December 1995 revealed no memory 
impairment or delusions, and no evidence of impaired 
judgment.  

17. The veteran's PTSD is currently manifested by 
anxiousness, tearfulness, flashbacks and loss of control 
of his temper.  It is not productive of more than severe 
impairment.

18. There is no evidence of suicidal ideation, obsessional 
rituals or near continuous panic.  


CONCLUSIONS OF LAW

1. Anxiety was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991).

2. The veteran has submitted evidence of a well-grounded 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5107(a) (West 1991).

4. A rating in excess of 30 percent for PTSD for the period 
from November 18, 1987 through November 5, 1995 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect 
prior to February 3, 1988 and prior to November 7, 1996), 
as amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

5. A rating in excess of 50 percent for PTSD for the period 
from November 5, 1995 through January 3, 2000 is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect 
prior to February 3, 1988 and prior to November 7, 1996), 
as amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

6. A rating in excess of 70 percent for PTSD effective 
January 4, 2000 is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (as in effect prior to February 3, 1988 and prior to 
November 7, 1996), as amended by 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Anxiety and 
Increased Ratings for PTSD 

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the medical evidence and the veteran's 
statements concerning the onset of his psychiatric disability 
and the severity of the symptoms of his service-connected 
PTSD that are within the competence of a lay party to report 
are sufficient to conclude that his claims are well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

A report of medical history in April 1944 in conjunction with 
the entrance examination reveals that the veteran related a 
history of nervous trouble.  A psychiatric evaluation on the 
entrance examination was normal.  The service medical records 
disclose that the veteran was seen in December 1967 for a 
contusion of the left eye, which had been caused when an 
armored personnel carrier ran over a mine.  It was indicated 
that the Purple Heart Medal was awarded in the hospital.  A 
psychiatric evaluation on the separation examination in 
August 1968 was normal.  

The veteran submitted a claim for service connection for 
various disabilities in January 1985.  He stated that he had 
been suffering from flashbacks ever since he returned from 
Vietnam.  He noted that he had periods of utter panic and 
that he had an extremely short fuse.  Later that month, he 
referred to a problem with anxiety.

Private medical records dated from 1973 to 1983 have been 
associated with the claims folder.  The veteran was seen by a 
private physician in October 1976 for unrelated complaints.  
It was noted that he was seeing a psychiatrist because he was 
"up tight" from time to time.  It was also indicated that 
he was having dizzy spells, feeling faint and had various 
emotional problems.  He had been placed on medication within 
the last two weeks, but had not taken it.  Following an 
examination, the pertinent impression was anxiety tension 
state.  In May 1981, the veteran reported having some 
situational problems at home.  He related that he became 
tensed up rather frequently, with multiple problems he had 
dealing with his job, family and spouse.  Medication for 
nervousness was prescribed.  

Additional private medical records show that in June 1982, 
the veteran described sudden attacks that he called "panic 
attacks."  Medication was prescribed.  In August 1983, the 
veteran related that he was inclined to have bouts of anxiety 
and nervousness from time to time.  Another medication for 
nervousness was prescribed.  

In a statement dated January 1985, a psychiatrist wrote that 
he saw the veteran and his spouse for approximately eleven 
therapy session in 1976.  At that time, the veteran had 
problems with dizziness, complaints of fatigue, short memory, 
low frustration and tolerance and that he was easily 
irritated.  It was further indicated that there was some 
associative type feelings, which the veteran periodically 
had.  He also had occasional visual phenomenon, with colors 
being intensified.  The physician commented that he 
prescribed medication with varying degrees of helpfulness.  
He concluded that he saw no evidence of a major psychiatric 
disorder in the veteran at that time.  

By rating decisions dated February and March 1985, the RO 
denied service connection for anxiety.  

The veteran submitted a claim for service connection for PTSD 
on November 18, 1987.

A social and industrial survey was conducted by the VA in 
February 1988.  The veteran described several stressful 
events that occurred in Vietnam.  He reported that he had 
increasing marital discord and dissatisfaction and an 
inability to negotiate resolution of problems because he 
could not tolerate fighting and arguing.  He experienced a 
"crawly sensation" of anxiety in these situations and he 
would withdraw.  He had flashes of anger so swift and severe 
he was terrified he would lose it and hurt or kill someone.  
It was noted that he was working as a painter.  He had little 
contact with two childhood friends.  He did not trust people 
and would not allow them to get close.  He reported problems 
with headaches, anxiety attacks and depression.  The veteran 
related that he began to use alcohol and marijuana in service 
in an effort to numb his psychic pain and anxiety, and this 
continued for many years after discharge.  He described 
intrusive memories of Vietnam experiences on a daily basis.  
These could be triggered by sounds, smells, nighttime, etc.  
He had nightmares at least twice a month, and he experienced 
flashbacks of nighttime firefights while drinking in the 
1970's.  His nightmares had caused him to seek peace in death 
to get away from them.  He was irritable, edgy, anxious and 
had the feeling that he "has to run."  He had flashes of 
anger with little provocation and he had been overwhelmed by 
his anger to where he had physically attacked people and 
things.  A friend of the veteran and his sister were also 
contacted in conjunction with the social and industrial 
survey.  

It was indicated that the veteran was neatly groomed and 
casually dressed.  He seemed candid and cooperative, making a 
visible effort to respond to questions.  Problems of 
concentration were apparent.  He became anxious when speaking 
of Vietnam.  In addition, his body "tenses"  and he seemed 
lost in his narrative.  He was preoccupied with feelings of 
anger and his fear of losing control of his anger and killing 
someone.  He made recurring references to marital problems 
and his inability to cope with discord as he equated 
screaming and hollering with military combat.  The impression 
was that the collateral contacts seemed to support the 
veteran's report of changes in his feelings, attitudes and 
behavior since service.  The veteran described numerous PTSD 
symptoms, including recurrent intrusive memories, nightmares 
and distress at exposure to environmental factors that 
trigger memories of combat.  He avoided anxiety provoking 
behavior and felt detached and estranged from others.  He had 
difficulty falling asleep.  Irritability and flashes of anger 
interfered with employment and his personal life.  It was 
reported that the veteran had an exaggerated startle 
response.  These symptoms had a negative impact on his 
interpersonal and social life.  His social life was 
restricted by his lack of trust and inability to let anyone 
get close.  He distanced himself from long-term friends.  His 
inability to function had become so marked that he had lost 
jobs and the veteran was fearful that if he tried for a 
supervisory or managerial position his deficits would become 
common knowledge.

The veteran was apparently seen by a VA nurse practitioner in 
February 1988.  He related that he was seen by a psychiatrist 
in 1969 for nightmares and flashbacks, and the feeling that 
he could not control this problem.  The impression was PTSD, 
by history.  

The veteran was afforded a VA psychiatric examination in 
March 1988.  He described times of increased nervousness and 
anxiety, and stated that he occasionally had a sense where he 
just had to get away from a situation.  He reported a sense 
of fearfulness, a need to escape, anxiety and apprehension.  
This experience had been with him on and off since Vietnam.  
The veteran claimed that he started to experience nightmares 
while in service and that the dreams continued for several 
years following his separation from service.  The dreams 
currently occurred two times per month.  It was indicated 
that he had lost two jobs recently because of anxiety and 
feelings of panic.  

On mental status evaluation, the veteran was polite, 
cooperative, friendly and easy to engage in conversation.  He 
elaborated well on topics of his daily life and tended to 
avoid, unless specifically asked, questions about his Vietnam 
experience.  He did not present any of the marked concerns 
and worries about his participation in Vietnam that were 
reported in the social and industrial survey by the veteran's 
sister.  There were inconsistencies that suggested a tendency 
to deny major problems and to avoid dealing with them.  His 
speech was coherent and to the point, with no evidence of any 
tangential or disordered thinking.  His speech was normal in 
rate, rhythm and tone.  His mood was stated to be good, and 
his affect and emotional presentation during the interview 
were consistent with that mood.  No delusions or 
hallucinations were reported.  The veteran was oriented 
correctly to time, place and person.  He attended well, and 
concentrated on the task of the interview.  There were no 
apparent deficiencies in short, medium or long term memory.  
His presentations, verbal fluency and vocabulary suggested 
normal intelligence.

The assessment was that the veteran certainly had traumatic 
experiences in Vietnam and these events continued to bother 
him in his dream experiences.  He continued to experience 
vivid memory recollections, both visual and emotional, but 
not at a level where he behaved as if he was in Vietnam, and 
despite some continued dysphoria about those events in 
Vietnam, he did not present at the time of the examination 
with persistent avoidance of stimuli associated with his 
experience in Vietnam, or persistent arousal.  He had obvious 
adjustment difficulties when he returned, with nightmares, 
increased alcohol and drug use, expression of anger and 
hostility that he now realized were out of control.  The 
veteran described a sense of anxiousness, irritability and a 
need to get away from situations in a manner that suggested 
primary panic disorder.  It was very possible that this began 
while he was in service, and had been with him through the 
years, with some ability to adapt and realize that the 
episodes might pass.  The Axis I diagnoses were probable 
panic disorder and history of PTSD, with residuals.  The 
Global Assessment of Functioning score was 65.

By rating action dated in April 1988, the RO denied service 
connection for PTSD.  

The veteran submitted a claim for service connection for PTSD 
on November 6, 1995.

A VA social and industrial survey was conducted in December 
1995.  The veteran related that he owned a landscaping 
business from 1986 to 1990, but it was not lucrative, and he 
had worked with the United States Forest Service from 1990 to 
1994.  He was currently a long-haul truck driver, but found 
it stressful.  Occasionally, when overcome with flooded 
thoughts of Vietnam combat, he would pull the truck over to 
the side of the road to gather himself.  He was fearful that 
the stresses of truck driving would be too much and he would 
be fired or have to quit.  It was noted that his activities 
were solitary ones, and he could not bring himself to join 
clubs or organizations.  

The assessment was that the veteran was a quiet man who was 
well groomed and casually dressed.  He was cooperative 
throughout the interview, but was initially suspicious.  
Sleep was difficult and never restful.  Nightmares of the 
moans of the wounded and dying bodies occurred several times 
each month.  The veteran's startle reaction was extremely 
sharp.  Rage was always just beneath the surface.  He avoided 
people so that his hair-trigger temper would not have reason 
to explode.  He was beset with guilt over why his comrades 
had to die while he lived.  He never watched media 
presentations of war or politics because to do so would cause 
him to lose the thin control he had over his raging anger.  
The veteran was incapable of intimate feelings.  He acted the 
role of husband, father and employee, but did so because to 
do otherwise would be to sentence himself as a social pariah.  
He was detached from the world around him.  He had no 
optimism regarding the future.  It was as though there were a 
fatalistic approach on his part.  The veteran was convinced 
that his future would contain horrible things.  It was 
indicated that he lost control of his composure during the 
interview and wept briefly and this startled him.  The 
veteran continued to retain his truck driving job through the 
sheer force of his will, but this was beginning to crack.  He 
was completely inept socially.  

The veteran was afforded a psychiatric examination by the VA 
in December 1995.  It was reported that the veteran's various 
symptoms had been much better than immediately after his 
discharge from service.  These varied in intensity, quality 
and frequency.  He had nightmares, flashbacks and erratic 
behavior which had been ameliorated.  He was still having 
occasional flashbacks with total detachment from reality.  He 
often experienced minor triggers such as smell, loud noises 
or scenes which reminded him of Vietnam.  He was still having 
difficulty sleeping due to recurrent nightmares.  He often 
felt a "rush" and he sometimes totally "freezes" when 
driving a truck.  He had to pull off the road and walk around 
to reorient himself.  Whenever he experienced the "smell of 
death" he became nauseated and felt like his brain exploded.  
He had difficulty breathing and felt like his "brain becomes 
out of whack."  It was indicated that he had persistent 
reexperiences of events, persistent avoidance and increased 
arousal.  

On mental status evaluation, the veteran was casually 
dressed.  He was cooperative and responded to questions 
without delay.  Later on, he stated that he was extremely 
hesitant and had a great temptation to walk away prior to the 
interview.  He was afraid to talk out things he experienced 
and afraid of having nightmares or flashbacks.  He showed no 
overt deranged behavior or change of psychomotor activity 
during the interview.  His affect was basically appropriate.  
However, there was basic lability of his emotion and affect.  
He had poor control over his anger, rage and irritability.  
His emotional restriction and limited function interfered 
with his social, vocational and family living.  The veteran's 
speech was rational and fairly well focused.  There were no 
overt delusions, hallucinations or distorted sense of 
perception or psychotic episode.  However, he demonstrated 
the characteristics of various symptoms of PTSD as set forth 
above.  He had continuously experienced persistent avoidance 
and control over his distressful recollections of the life-
threatening events and traumatic episodes during the war.  He 
was basically oriented to place, person and time.  He had 
fair memory for recent and remote events.  He showed 
basically average intelligence, with no overt impairment of 
his insight and judgment.  The Axis I diagnoses were PTSD, 
delayed, rather severe, and personality disorder, rule out 
personality disorder mixed, passive-aggressive or explosive.  
The Global Assessment of Functioning score was 55.

Based on the evidence summarized above, the RO, by rating 
decision dated February 1996, granted service connection for 
PTSD, and assigned a 50 percent evaluation, effective 
November 20, 1995.  The veteran disagreed with the effective 
date of the award.

By rating action in February 1997, the RO amended the 
effective date of the award of service connection to November 
18, 1987, and assigned a 30 percent rating, effective that 
date.  The 50 percent rating effective November 6, 1995 was 
continued.

The veteran was afforded another VA psychiatric examination 
in January 2000.  It was noted that he had been hospitalized 
the previous November for upper gastrointestinal bleeding.  
Since the amount of aspirin he used was often less than one 
per day, the veteran was referred to psychiatry for 
evaluation.  What had transpired in recent months had been a 
significant exacerbation of his PTSD symptoms.  This began 
one year earlier when his father-in-law died.  At that time, 
he had a marked increase in flashbacks as well as nightmares 
which, in retrospect, is felt to probably be the etiology of 
his gastrointestinal bleed.  He related that the previous 
year had been difficult for him and that he had more and more 
trouble with anger.  He found that it was increasingly 
difficult for him to contain it.  It was indicted that 
shortly after the VA examination in 1995, he ran a car off 
the highway when he was angry and began to have difficulty 
going into truckstops.  The job became increasingly 
difficult, such that he finally quit.  He then attempted to 
drive a school bus, but experienced some of the same problems 
he had before, which were flashbacks precipitated by some of 
the noise from the children or traffic.  

The veteran reported that he was enrolled in a counseling 
program at a college, and had completed two years.  He had a 
great amount of difficulty concentrating and found that he 
could not read easily.  He noted that he had difficulty with 
test taking.  He began to have flashbacks during tests.  He 
went to his first internship and after trying to deal with a 
veteran, walked out and could not return.  He had begun to 
fear that he could not do this job either.  There was 
increasing stress at home, as he and his wife were caring for 
four grandchildren.  He showed significant regression when 
compared to the previous VA psychiatric examination.  He only 
could attend school one day a week, and it was still a 
significant stressor for him.  He continued to have 
difficulty with closeness.  He was unable to show loving 
feelings towards his grandchildren and wife.  It was very 
difficult for him to feel close.  He stated that in recent 
months, he often cried and had great difficulty gaining 
control.  The intensity of his nightmares was such that he 
was not sleeping well.  The examiner commented that, overall, 
the veteran was showing significant deterioration.  

On mental status evaluation, the veteran was cooperative.  He 
presented with a neat appearance and had good attention to 
hygiene and grooming.  He was oriented to person, place and 
time.  Motor behavior showed significant anxiety.  There was 
no evidence of impairment of thought processes and there was 
no evidence of delusions, hallucinations or other gross 
indictors of psychotic process.  Mood was described as 
anxious and this had been the case for thirty years.  Affect 
was quite blunted, but appropriate to his verbalizations.  He 
was often tearful during the examination, which started to 
trigger some flashbacks concerning his experiences in 
Vietnam, as well as feelings about the loss of his father 
several months earlier.  He denied suicidal ideation, intent 
or plan.  Sleep habits were quite disrupted, having regular 
nightmares and awakening, screaming at night.  Memory for 
both recent and the past was grossly intact.  However, he did 
report significant problems in school retaining information 
and concentrating.  Speech was quiet, controlled and somewhat 
slow.  There were not any irrelevant, illogical or obscure 
patterns noted.  Intelligence was estimated to be in the 
average range.  There was no evidence of obsessive or 
ritualistic behavior.  Impulse control was related as fair, 
in the sense that he lost control of his temper quite 
regularly.  Judgment and insight were good.  

The Axis I diagnosis was PTSD; and the Axis II diagnosis was 
personality disorder, not otherwise specified.  The Global 
Assessment of Functioning score was 45, and the highest in 
the previous year was 60.  The examiner stated that the 
veteran appeared to be moderately to severely impaired as to 
occupational functioning.  He was severely disabled in terms 
of his social functioning.  It was quite surprising that he 
had been able to continue in the school setting as well as he 
had considering his disabilities.  It was also noted that the 
veteran showed significant increase in his symptoms.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1996); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

In light of the fact that the veteran's claim for service 
connection for a psychiatric disability has been pending for 
many years, the Board will consider the entire evidence of 
record.  The record reflects the fact that the veteran 
submitted his initial application for service connection for 
a psychiatric disability in January 1985.  At that time, he 
reported that he had flashbacks.  Service connection for PTSD 
was ultimately granted by the RO in a February 1996 rating 
action.  A subsequent RO determination in February 1997 held 
that the proper effective date for the award of service 
connection was November 18, 1987.  Since the veteran's 
original claim for service connection was received in January 
1985, the Board finds that service connection for a 
psychiatric disability is warranted retroactive to that date.  
In this regard, the Board notes that he was reporting at the 
time of his application the symptoms of what was eventually 
diagnosed as PTSD.  Therefore, the Board concludes that 
service connection for psychiatric disability is warranted.  
The matter of evaluating the level of disability at that time 
is to be considered by the RO.

With respect to the claim for an increased rating for PTSD, 
the following laws and regulations are applicable.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The relevant schedular criteria with respect to psychiatric 
disorders have changed twice during the veteran's appeal.  
The first change was effective on February 3, 1988 and the 
second change was effective on November 7, 1996.

On February 3, 1988, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including psychoneurosis.  53 Fed. Reg. 22 (January 4, 1988).  
Before that date, the VA Schedule for Rating Disabilities 
called for the following rating levels with respect to 
psychoneurotic disorders:

General Rating Formula for Psychoneurotic Disorders:                  
        The attitudes of all contacts except the most 
intimate are     		100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably              
         unable to obtain or retain employment.                              
        
        Ability to establish and maintain effective or 
favorable       		70%   
         relationships with people is seriously impaired. The                
         psychoneurotic symptoms are of such severity and                 
         persistence that there is pronounced impairment in 
the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable         		50%   
         relationships with people is substantially impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in severe industrial impairment.
                       
        Definite impairment in the ability to establish or                 
		30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce considerable 
industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional          
	       	10%   
         tension or other evidence of anxiety productive of 
moderate             
         social and industrial impairment.
                                   
        There are neurotic symptoms which may somewhat 
adversely       	0%   
         affect relationships with others but which do not 
cause            
         impairment of working ability.                                     

38 C.F.R. § 4.132, Diagnostic Code 9411 (1987) .

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.
                                   
        There are neurotic symptoms which may somewhat 
adversely             	 0%   
         affect relationships with others but which do not 
cause             
         impairment of working ability.                                      

38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1999).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The purpose of the 1988 change in the VA Schedule for Rating 
Disabilities was to provide consistency in describing social 
and industrial impairment in each of the categories of mental 
disabilities.  VA O.G.C. Prec. Op. 7-89 (March 8, 1989).  The 
effect of the change was that the new rating criteria were 
more favorable to appellant veterans.  See also Clark v. 
Derwinski, 2 Vet. App. 166, 169 (1992) (". . . the new rating 
criteria are most favorable to appellant").

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
     A mental condition has been formally diagnosed, but 
symptoms             	 0%   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."  The Board has therefore 
examined the three versions of the VA Schedule for Rating 
Disabilities in light of Karnas.  As noted above, the Court 
has previously held that the rating criteria which were 
effective on February 3, 1988 were more favorable to veterans 
than the previous rating criteria.  See Clark, 2 Vet. App. at 
169; see also Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  Because of the relatively recent promulgation, the 
1996 rating criteria have not yet been subjected to similar 
Court scrutiny.

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

The Board must next address whether the application of O.G.C. 
Prec. 9-93 on appeal would be in violation of Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  It is noted that 
Bernard expressly addressed circumstances in which statutory 
or regulatory provisions or analyses provided under the case 
law of the Court had not been considered by the agency of 
original jurisdiction.  O.G.C.  Prec. 9-93 does not fall 
explicitly into one of those categories.  Moreover, the 
opinion does not change the rating criteria provided by 
regulation; rather, it only construes what the term 
"definite" means.  In this case, the veteran has been 
apprised of the governing law and regulations and has been 
provided adequate notice of the need to submit evidence or 
argument on the issue of entitlement to an increased rating 
for his psychiatric disorder.  The Board concludes, 
therefore, that the veteran is not prejudiced by the 
application of O.G.C. Prec. 9-93.  With these considerations 
in mind, the Board will address the merits of the claim at 
issue.

The Board notes that a 30 percent rating was assigned 
effective November 18, 1987; a 50 percent rating was assigned 
effective November 6, 1995; and a 70 percent evaluation was 
assigned effective January 4, 2000.  The Board will consider 
the claim for an increased rating for each period separately.  
Since the veteran has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the claim for a rating in excess of 30 
percent for PTSD effective November 18, 1987, the Board notes 
that the veteran underwent a comprehensive VA psychiatric 
examination in early 1988.  During the examination, which 
included a social and industrial survey, the veteran reported 
intrusive memories of Vietnam, nightmares and anger.  It is 
significant to point out, however that his mood was good, and 
his speech coherent.  He was able to concentrate throughout 
the evaluation, he was fully oriented and there was no 
indication of any memory impairment.  The findings required 
for a higher rating under any of the criteria in effect 
during the veteran's appeal were not shown.  The evidence 
establishes, therefore, that a rating in excess of 30 percent 
was not warranted.  

The next VA psychiatric examination was conducted in December 
1995.  It is readily apparent that the findings recorded at 
this time demonstrated that the veteran's PTSD had increased 
in severity.  This is reflected by the fact that a 50 percent 
rating was assigned, effective November 6, 1995.  In this 
regard, the Board notes that he was employed at that time as 
a truck driver, though he found the job to be stressful.  He 
reported occasional flashbacks and had difficulty sleeping 
due to nightmares.  He was casually attired, but well 
groomed.  The Board acknowledges that his anger control was 
poor, and he was irritable.  The evidence demonstrates, 
however, that his speech was rational and focused, and he did 
not have any delusions or distorted sense of perception.  His 
memory was fair.  

In order to warrant a higher rating under the criteria that 
were effective February 3, 1988, the record had to 
demonstrate severe impairment in the ability to obtain or 
retain employment.  As noted above, the veteran was able to 
maintain a job.  Similarly, under the criteria effective 
November 7, 1996, a higher rating required findings such as 
suicidal ideation, obsessional rituals, illogical or 
irrelevant speech and near continuous panic.  In addition, 
the Board points out that there was no indication of any 
problems with hygiene and he was apparently able to function 
independently.  Clearly, the findings recorded on the 
December 1995 VA psychiatric examination did not demonstrate 
symptoms which would suggest that a rating in excess of 50 
percent was warranted under any of the criteria in effect 
during the course of the veteran's appeal.

With respect to the claim for a rating in excess of the 70 
percent now assigned for PTSD, the Board notes the recent VA 
psychiatric examination demonstrated that the veteran's 
symptoms had, once again, increased in severity.  In this 
regard, the Board points out that the veteran had left his 
job.  While he enrolled in a college program, he had various 
problems.  He was unable to cope with an internship.  It was 
specifically indicated that he was able to attend school only 
one day a week, and that it was still a significant stressor.  
The examination conducted in January 2000 shows that the 
veteran had significant anxiety, and that he displayed 
evidence of flashbacks during the interview.  He had 
difficulty sleeping and reported nightmares.  In order to 
assign a 100 percent evaluation, the evidence requires total 
occupational and social impairment.  There was no evidence of 
gross impairment of thought process, delusions or that he was 
a danger to himself or others.  His memory was essentially 
intact.  While it is clear that this VA examination shows 
that the veteran's PTSD had become more severe, warranting 
the 70 percent evaluation assigned, the evidence did not 
establish that he was totally impaired by his psychiatric 
disability.  

In light of the evidence summarized above, the Board 
concludes that the medical findings on the examinations are 
of greater probative value than the veteran's allegations 
regarding the severity of the symptoms of PTSD.  The medical 
evidence fails to demonstrate that a higher rating is 
warranted for PTSD for any of the periods in issue.  

II.  Service Connection for Tinnitus 

Factual background

The service medical records disclose that the veteran 
complained of tinnitus and decreased hearing in September 
1967.  The impression was that the examiner did not find 
evidence for further investigation at that time.  The veteran 
reported a hearing loss and a history of ear trouble at the 
time of the separation examination in August 1968.  A 
clinical evaluation of the ears was normal.  

Private medical records disclose that the veteran was seen in 
November 1983 and reported a 17-year history of high-pitched 
ringing tinnitus, greater on the left, following a mining 
accident in Vietnam.  He felt that during the previous two 
weeks, it had become progressively worse, and it bothered him 
at night, particularly when he was asleep.  The ringing was 
constant in nature, and bilateral.  

The veteran was afforded a neurological examination by the VA 
in February 1988.  He related a history of tinnitus since an 
incident in Vietnam when he was blown out of an armored 
personnel carrier.  Following an examination, the pertinent 
impression was tinnitus.  The examiner commented that the 
veteran's tinnitus might be related to the explosion and 
would require further ear, nose and throat evaluation.  

Analysis 

The initial question is whether the veteran's claim for 
service connection for tinnitus is well grounded.  In light 
of the veteran's report during service that he had ringing in 
the ears, and evidence following service that he has 
tinnitus, including an opinion that it might be related to 
service and that further investigation was necessary, the 
Board concludes that this evidence is sufficient to render 
the veteran's claim well grounded.  

III.  Service connection for Headaches 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy, 1 Vet. App. 78.  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court held that a "claim must be 
accompanied by evidence."  Id. at 611.  As will be explained 
below, the veteran has not submitted competent evidence to 
support his claim for service connection for headaches.  
Thus, the Board finds that his claim is not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claim.

Factual background

On a report of medical history in April 1966 in conjunction 
with the entrance examination, the veteran related a history 
of frequent of severe headache.  It was stated that he had 
bitemporal headaches.  A neurological evaluation on the 
entrance examination in April 1966 was normal.  When he was 
seen for a contusion of the left eye in December 1967, there 
was no indication that the veteran had any complaints of 
headache.  On the report of medical history in August 1968 in 
conjunction with the discharge examination, the veteran 
denied that he had ever had frequent of severe headaches.  A 
neurological examination on the separation examination was 
normal.  

Private medical records show that the veteran was seen in May 
1975 and reported that he had begun having headaches about 
one week earlier.  It was noted that he had chicken pox.  In 
March 1976, he reported the onset of a temperature, chills 
and fever in the night, with headache.  The impression was 
acute nasal pharyngitis, influenza problem.  

In a statement dated January 1985, a private psychiatrist 
related that he had seen the veteran and his spouse in 1976 
for marital problems.  It was indicated that among the 
veteran's symptoms were headaches.  

On VA neurological examination in February 1988, the veteran 
related that he had been blown out of an armored personnel 
carrier in service.  He stated that he had experienced 
problems with occasional headaches since that that might or 
might not be related to the injury.  He reported that they 
occurred a couple of times a week and were generally frontal 
or bitemporal.  Following an examination, the impression was 
status post concussion, with no significant neurological 
residual.  

During a VA social and industrial survey in February 1988, 
the veteran stated that he had problems with headaches.  

On VA Agent Orange examination in October 1996, the veteran 
described his exposure in Vietnam to Agent Orange.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Service connection may also be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1996); Cosman,  3 Vet. App. 
303, 305.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran's active duty included service in Vietnam during 
the Vietnam era. 
VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e).  
38 U.S.C.A. § 1116(a) (3) (West 1991); 38 C.F.R. § 
3.307(a)(6) (1999); McCartt v. West, 12 Vet. App. 164, 168 
(1999).  A herbicide agent is a chemical in an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6)(i) (1999).  The regulations also 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  38 C.F.R. § 3.309(e) (1999).  The specified diseases 
are chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and respiratory cancers.  Id.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 (1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993); see also Brock v. Brown, 10 
Vet. App. 155, 160 (1997) (explaining that holding in Combee 
is for application in claims involving Agent Orange 
exposure).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam  (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused headaches.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

As an initial matter, it should be noted that the Board has 
the obligation to review the veteran's claims under all 
applicable laws and regulations.  As such, the Board will 
first analyze whether the veteran's claim for service 
connection for headaches is well grounded on a direct basis, 
without consideration of his allegation of Agent Orange 
exposure.  A review of the record demonstrates that the only 
indication of headaches during service was at the time of the 
entrance examination when the veteran related that he had a 
history of headaches.  There is no further clinical evidence 
of headaches for the remainder of the veteran's service.  In 
this regard, the Board emphasizes that the veteran 
specifically denied having headaches on the separation 
examination in August 1968.  Following service, headaches 
have been noted on a few occasions.  The first instance 
occurred in conjunction with chicken pox, and the next was 
associated with pharyngitis.  There is no clinical evidence 
establishing that the veteran has a chronic headache 
disorder.  It is significant to note that following a VA 
neurological examination in February 1988, the examiner 
stated that the veteran had no neurological residual from the 
in-service concussion that he could determine.  The Court has 
held that "[i]n the absence of competent medical evidence of 
a current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claim 
is not well grounded.

The Board will now analyze whether service connection is 
warranted for headaches based on Agent Orange exposure.  It 
should be noted that his service personnel records indicate 
he had active duty in Vietnam.  However, headaches are not 
among the conditions listed in 38 C.F.R. § 3.309(e), which 
are recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, 
including Agent Orange.  As such, the veteran may not prevail 
under the provisions of 38 C.F.R. § 3.309(e).  Applying the 
law of Combee to the case, the Board notes that there is no 
medical evidence on file directly linking the veteran's Agent 
Orange exposure and any chronic headache disorder.



ORDER

Service connection for anxiety is granted.  

A rating in excess of 30 percent for PTSD for the period from 
November 18, 1987 through November 5, 1995 is denied.

A rating in excess of 50 percent for PTSD for the period from 
November 6, 1995 through January 3, 2000 is denied.

A rating in excess of 70 percent for PTSD, effective January 
4, 2000 is denied. 

The veteran has submitted a well-grounded claim for service 
connection for tinnitus.

Service connection for headaches is denied.


REMAND

The veteran asserts that service connection is warranted for 
tinnitus.  As noted above, the Board has concluded that the 
claim is well grounded.  In light of the evidence of record, 
the Board believes that additional development of the record 
is necessary.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for tinnitus since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in ear, 
nose and throat disease to determine the 
nature and extent of tinnitus.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
tinnitus is related to service.  The 
rationale for any opinion should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 32 -


- 1 -


